        Case: 3:20-cv-00033-jdp Document #: 26 Filed: 02/09/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ALLAN OWENS,

                              Plaintiff,
        v.

 CARR, VOSCO, M. MEISNER, MR. OTTO,
 P. CHAMBERLAIN, GREG PHAL, SGT. TERRY                            OPINION and ORDER
 KROMBOS, BRAD HOMPE, B. MLODZIK,
 RANDALL HEPP, MARC CLEMENTS,                                           20-cv-33-jdp
 CHRIS KRUGER, ED WALL, JON LISTCHER,
 EMILY DAVIDSON, CHRIS O’CONNELL,
 L. BARTOW, M. GREENWOOD, J. BOVEE, C. JESS,
 JOHN & JANE DOE 1-5,

                              Defendants.


       Plaintiff Allan Owens, appearing pro se, is a prisoner at Fox Lake Correctional

Institution. Owens alleges that his constitutional rights have been violated in a variety of ways

by defendant prison officials. Owens has made an initial partial payment of the filing fee as

previously directed by the court.

       Owens has submitted an amended complaint, Dkt. 22, which I will consider as the

operative pleading. The next step is for me to screen Owens’s amended complaint and dismiss

any portion that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who by law cannot be sued for money

damages. 28 U.S.C. §§ 1915 and 1915A. In doing so, I must accept his allegations as true,

see Bonte v. U.S Bank, N.A., 624 F.3d 461, 463 (7th Cir. 2010), and construe the complaint

generously, holding it to a less stringent standard than formal pleadings drafted by lawyers,

Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011). I conclude that Owens cannot proceed

with his claims because his complaint violates the Federal Rules of Civil Procedure.
        Case: 3:20-cv-00033-jdp Document #: 26 Filed: 02/09/21 Page 2 of 3




       The problem with the complaint is that Owens is trying to bring multiple sets of claims

against different sets of prison officials, which violates Federal Rules of Civil Procedure 18 and

20 by joining claims together that do not belong in the same lawsuit. Under Rule 18, a plaintiff

may bring unrelated claims against a particular defendant. But a plaintiff cannot bring

unrelated claims against more than one defendant. Under Rule 20, defendants may be joined

in one lawsuit only if the claims against them arise out of the same transactions or occurrences

and present questions of law or fact that are common to them all. George v. Smith, 507 F. 3d

605, 607 (7th Cir. 2007).

       Owens names more than 20 officials as defendants, and he says that they violated his

rights in a variety of ways:

       •   Prisoners are subjected to numerous substandard conditions of confinement, such
           as an inaccurate fire plan, hazardous conditions violating the fire code, a rat
           infestation, badly cracked walls, and inadequate ventilation.

       •   Food services staff provide inadequate and unhealthy meals.

       •   A correctional officer confiscated his personal clothes.

       •   Staff open his legal mail.

       •   Staff have retaliated against him.

       These are far too many different types of allegations added together for one lawsuit,

particularly given that Owens has named so many different prison officials as defendants, most

of whom appear to be involved in only small parts of the allegations listed above.

        I will give Owens a short time to respond to this order by submitting a brand-new

amended complaint, limiting his allegations to those that will fit together into one lawsuit

under Rules 18 and 20. He may want to start by picking one of the listed items above, although

he will still need to explain how each of the actions he says violated his rights are related to



                                                2
        Case: 3:20-cv-00033-jdp Document #: 26 Filed: 02/09/21 Page 3 of 3




each other so that I may consider them to be part of the same set of events under Rule 20. For

instance, Owens says that his conditions of confinement are substandard in many ways. Not

all of those conditions may belong in the same lawsuit if different sets of defendants are

responsible for different problems. Regardless what allegations he incudes in his amended

complaint, he will need to explain how each of the defendants he names violated his rights.

       If Owens wishes to pursue claims about events unrelated to the events he selects for his

amended complaint, he may file additional lawsuits with brand-new complaints recounting

those events. But he will owe another filing fee for each new lawsuit he brings.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Allan Owens’s amended complaint, Dkt. 22, is DISMISSED for failure to
          comply with Federal Rules of Civil Procedure 18 and 20.

       2. Plaintiff may have until March 2, 2021, to submit a new complaint that complies
          with Rules 18 and 20.

       Entered February 9, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
